New Century Resources Corporation 10 Dionysiou Solomou Street Leona Building, suite 501 2406 Engomi Nicosia – Cyprus P.O. Box 25631 June 4, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:New Century Resources Corporation File No. 0-29243 Withdrawal of Registration Statement on Form 10 Ladies and Gentlemen: Pursuant to Section 12(d) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), New Century Resources Corporation (the “Company”) hereby respectfully requests that the Company’s General Form for Registration of Securities on Form 10-12G filed on April 18, 2014 be withdrawn, and that an order of the Commission granting such withdrawal be included in the Company’s file for such Form for Registration.The Company plans to refile the Form 10-12G once certain amendments are made. Any questions or comments on this request should be directed to Heston Nielson at (801) 244-8755. Very truly yours, /s/George Christodoulou George Christodoulou, President and Chief Executive Officer cc:Heston Nielson, Esq.
